Filed 08/11/21                                                                 Case 21-11970                                                                             Doc 1

     Fill in this information to identify the case:


      United States Bankruptcy Court for the:

                    Eastern     District of    California
                                              (State)
      Case number (If known):                                        Chapter    11                                                                  Check if this is an
                                                                                                                                                    amended filing




    Official Form 201
    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                  04/20
    If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
    number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




     1.   Debtor’s name                             High Plains Mesa Holdings, LP



     2.   All other names debtor used
                                                   High Plains Mesa Hldgs
          in the last 8 years
          Include any assumed names,
          trade names, and doing business
          as names




     3.   Debtor’s federal Employer                     20–1448853
          Identification Number (EIN)



     4.   Debtor’s address                          Principal place of business                                   Mailing address, if different from principal place
                                                                                                                  of business

                                                    9                Home Place Court
                                                    Number            Street                                      Number                  Street



                                                                                                                  P.O. Box

                                                    Arlington                   TX       76016
                                                    City                         State           ZIP Code         City                   State                ZIP Code


                                                                                                                  Location of principal assets, if different from
                                                                                                                  principal place of business
                                                    Tarrant
                                                                                                                  Section 35 Township 31 Range 37
                                                    County
                                                                                                                  Number      Street

                                                                                                                  APN# 330-010-01-00-2

                                                                                                                  California City         CA
                                                                                                                  City                      State             ZIP Code




     5.   Debtor’s website (URL)                    N/A




    Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 1
                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
Filed 08/11/21                                                       Case 21-11970                                                                          Doc 1

    Debtor        High Plains Mesa Holdings, LP                                                     Case number (if known)
                  Name



                                                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
     6.   Type of debtor
                                                  Partnership (excluding LLP)
                                                  Other. Specify:


                                              A. Check one:
     7.   Describe debtor’s business
                                                  Health Care Business (as defined in 11 U.S.C § 101(27A))
                                                  Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                  Railroad (as defined in 11 U.S.C. § 101(44))
                                                  Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                  Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                  Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                  None of the above


                                              B. Check all that apply:
                                                  Tax-exempt entity (as described in 26 U.S.C. § 501)

                                                  Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                 § 80a-3)
                                                  Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                              C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                 http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                  5313

     8    Under which chapter of the          Check one:
          Bankruptcy Code is the
                                                  Chapter 7
          debtor filing?
                                                  Chapter 9
                                                  Chapter 11. Check all that apply:
          A debtor who is a “small business                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
          debtor” must check the first sub-
                                                                    aggregate noncontingent liquidated debts (excluding debts owed to insiders or
          box. A debtor as defined in
                                                                    affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
          § 1182(1) who elects to proceed
                                                                    recent balance sheet, statement of operations, cash-flow statement, and federal
          under subchapter V of chapter 11
                                                                    income tax return or if any of these documents do not exist, follow the procedure in
          (whether or not the debtor is a
                                                                    11 U.S.C. § 1116(1)(B).
          “small business debtor”) must
          check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                    less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                    Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                    statement of operations, cash-flow statement, and federal income tax return, or if
                                                                    any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                     § 1116(1)(B).
                                                                     A plan is being filed with this petition.

                                                                     Acceptances of the plan were solicited prepetition from one or more classes of
                                                                    creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                      The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                    Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                    Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                    for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                    12b-2.
                                                  Chapter 12




     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 2
                                                                                                                             American LegalNet, Inc.
                                                                                                                             www.FormsWorkFlow.com
Filed 08/11/21                                                        Case 21-11970                                                                               Doc 1

    Debtor         High Plains Mesa Holdings, LP                                                   Case number (if known)
                    Name



     9.    Were prior bankruptcy cases           No
           filed by or against the debtor
                                                 Yes. District                              When                            Case number
           within the last 8 years?
                                                                                                   MM / DD / YYYY
           If more than 2 cases, attach a
           separate list.                              District                             When                            Case number
                                                                                                   MM / DD / YYYY

     10. Are    any bankruptcy cases             No
           pending or being filed by a
           business partner or an                Yes. Debtor       High Plains Mesa Management, LLC                         Relationship   Debtor's Gen Partner
           affiliate of the debtor?                    District   Eastern District California                               When           08/11/2021
                                                                                                                                            MM / DD / YYYY
           List all cases. If more than 1,
           attach a separate list.                     Case number, if known


     11. Why    is the case filed in this    Check all that apply:
           district?
                                                  Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                district.

                                                 A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


     12.   Does the debtor own or have           No
           possession of any real                Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
           property or personal property
           that needs immediate                       Why does the property need immediate attention? (Check all that apply.)
           attention?
                                                           It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard?

                                                           It needs to be physically secured or protected from the weather.

                                                           It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                           assets or other options).
                                                           Other



                                                      Where is the property?
                                                                                  Number           Street




                                                                                  City                                                     State    ZIP Code


                                                      Is the property insured?
                                                          No

                                                          Yes. Insurance agency

                                                                  Contact name


                                                                  Phone




                  Statistical and administrative information




     Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
Filed 08/11/21                                                          Case 21-11970                                                                                Doc 1

    Debtor      High Plains Mesa Holdings, LP                                                       Case number ;if known)
                 Name




     13. Debtor's estimation of              Check one:
         available funds                     Z     Funds will be available for distribution to unsecured creditors.
                                            El After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                            Z      1-49                         O 1,000-5,000                                  0 25,001-50,000
     14. Estimated number of
                                            El     50-99                        O 5,001-10,000                                 1:1 50,001-100,000
         creditors
                                            El     100-199                      11 10,001-25,000                               El  More than 100,000
                                            El     200-999


     15. Estimated assets
                                             ❑     $0-$50,000                   Z   $1,000,001-510 million                     El $500,000,001-$1 billion
                                             ❑     $50,001-$100,000             ❑   $10,000,001-$50 million                    ❑     $1,000,000,001-$10 billion
                                             1:1   $100,001-$500,000            ❑   $50,000,001-$100 million                   ❑     $10,000,000,001-$50 billion
                                             ❑     $500,001-$1 million          ❑   $100,000,001-$500 million                  ❑     More than $50 billion


                                             Z     $0-$50,000                   El $1,000,001-si 0 million                     ❑     $500,000,001-$1 billion
     16. Estimated liabilities               ❑     $50,001-$100,000             111 $10,000.001-$50 million                    El $1,000,000,001-$10 billion
                                             ❑     $100,001-$500,000            CI $50,000,001-$100 million                    ❑     $10,000,000,001-$50 billion
                                                   $500,001-$1 million          ❑   $100,000,001-$500 million                  El More than $50 billion
                                             El
                Request for Relief, Declaration, and Signatures


     WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
                $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


     17. Declaration and signature of              The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
         authorized representative of              petition.
         debtor

                                                   I have been authorized to file this petition on behalf of the debtor.

                                                   I have examined the information in this petition and have a reasonable belief that the information is true and
                                                   correct.


                                             I declare under penalty of perjury that the foregoing is true and correct.


                                                  Executed o
                                                                MM/           Y Y

                                                                                                         __Terry_ E___Kansen
                                                               aut lot ized         ive of debtor               Printed name
                                                           Manager o lebtor's General
                                                           Partner High Plains Mesa
                                                   Title   Management, LLC




      Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
                                                                                                                                    .‘merican Legal Net. Inc.
                                                                                                                                    y;v,, w FolmsWorkFlov, coin
Filed 08/11/21                                                 Case 21-11970                                                                          Doc 1

    Debtor        High Plains Mesa Holding, LP                                            Case number (if known)
                  Name




     18.   Signature of attorney         /s/ Gary M. Kaplan                                            Date        8/10/2021
                                           Signature of attorney for debtor                                         MM / DD / YYYY



                                           Gary M. Kaplan
                                           Printed name
                                           Farella Braun + Martel LLP
                                           Firm name
                                           235 Montgomery Street                                                   17th Floor
                                           Number            Street
                                           San Francisco                                                  CA               94104
                                          City                                                            State           ZIP Code

                                           415-954-4940                                                   gkaplan@fbm.com
                                          Contact phone                                                   Email address



                                          155530                                                           CA
                                          Bar number                                                       State




     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 5

                                                                                                                        American LegalNet, Inc.
                                                                                                                        www.FormsWorkFlow.com
Filed 08/11/21                                      Case 21-11970                                                 Doc 1




                                       HIGH PLAINS MESA HOLDINGS, LP

                                          RESOLUTIONS OF PARTNERS

                                                    August 10, 2021

                  The undersigned, being the partners (the “Partners”) of High Plains Mesa Holdings, LP, a
           Texas limited partnership (the “Partnership”), and duly authorized to act on behalf of the
           Partnership, do hereby adopt the following resolutions by written consent.

                   WHEREAS, as a result of certain events impacting the financial condition and operations
           of the Partnership, the Partnership has engaged counsel to provide advice to the Partnership
           regarding its obligations to its creditors, partners and other interested parties; and

                    WHEREAS, the Partnership has reviewed the advice of the Partnership’s counsel and has
           considered the options available to the Partnership, and has determined that, in its judgment, to
           preserve the value of its assets to all stakeholders it is advisable and in the best interest of the
           Partnership, its creditors, partners, and other interested parties that the Partnership voluntarily
           file a petition under Chapter 11 of Title 11, United States Code, 11 U.S.C. §§101 et seq. (the
           “Bankruptcy Code”);

                  NOW, THEREFORE, BE IT RESOLVED, that the Partnership shall be, and hereby is,
           authorized to file a voluntary petition (the “Petition”) for relief under Chapter 11 of the
           Bankruptcy Code, in the United States Bankruptcy Court for the Eastern District of California
           (the “Bankruptcy Court”); and

                   BE IT FURTHER RESOLVED, that Terry Hansen, a manager of High Plain Mesa
           Management, LLC, the general partner of the Partnership (the “Designated Officer,” which term
           shall include any persons to whom he delegates authority to carry out any of the actions
           described below) shall be, and hereby is, authorized, directed and empowered on behalf of and in
           the name of the Partnership to execute, verify and cause to be filed the Petition and other
           ancillary documents required by the Bankruptcy Code, the Federal Rules of Bankruptcy
           Procedure and Local Bankruptcy Rules for the Bankruptcy Court; and

                   BE IT FURTHER RESOLVED, that the Designated Officer is hereby authorized and
           empowered, in the name and on behalf of the Partnership, to execute and file all petitions,
           schedules, statements, motions, lists, applications, pleadings, affidavits and other papers in
           connection with the Petition, and to seek entry of orders by the Bankruptcy Court with respect
           thereto, and, in connection therewith, to employ and retain assistance of legal counsel,
           accountants, financial advisors and other professionals, and to take and perform any and all
           further acts and deeds that they deem necessary, proper or desirable in connection with, or in
           furtherance of, the Partnership’s bankruptcy case, with a view to the successful prosecution of
           such case; and

                  BE IT FURTHER RESOLVED, that the Designated Officer shall be, and hereby is,
           authorized, directed and empowered on behalf of and in the name of the Partnership to take or
           otherwise initiate and cause, whatever actions related to such bankruptcy proceeding as the



           40652\14251031.1
Filed 08/11/21                                      Case 21-11970                                                Doc 1




           Designated Officer may deem necessary, proper, or desirable, including the execution,
           verification and filing of all pleadings or other documents in connection with the Partnership’s
           bankruptcy proceeding, entry into any agreements, opening of any bank accounts, making
           available any records, selling of any property (real or personal), and all other acts which may be
           necessary to commence and continue said bankruptcy proceeding on behalf of the Partnership;
           and

                   BE IT FURTHER RESOLVED, that the employment of the law firm of Farella Braun +
           Martel LLP, as attorneys for the Partnership under general retainer, shall be and hereby is
           approved to render legal services to, and to represent the Partnership in the bankruptcy case and
           in any and all related proceedings; and

                  BE IT FURTHER RESOLVED, that the Designated Officer of the Partnership shall be,
           and hereby is, authorized and directed and empowered in the name of and on behalf of the
           Partnership, prior to any bankruptcy filing or as debtor and debtor in possession, to negotiate,
           execute, and deliver such forbearance, standstill or other agreements with creditors of the
           Partnership or counter parties to contracts or leases with the Partnership; and

                   BE IT FURTHER RESOLVED, that the Designated Officer be, and hereby is,
           authorized, empowered and directed, in the name of and on behalf of the Partnership, to take or
           cause to be taken any and all actions, to make or cause to be made all payments, including
           payments of expenses, retainers and filing fees, to make or cause to be made all federal, state and
           local governmental, administrative and regulatory filings as may be required or advisable under
           the laws or regulations of any jurisdiction and to negotiate, enter into, execute, deliver and
           perform all other documents, agreements, certificates or instruments as may be necessary,
           appropriate, convenient or proper, in each case to effectuate the intent of, and the transactions
           contemplated by, the foregoing resolutions, the execution and delivery thereof by such
           Designated Officer to be conclusive evidence of such approval; and

                 BE IT FURTHER RESOLVED, that the Partnership Agreement shall be deemed
           amended such that the Partnership shall not be dissolved as a result of the filing of the Petition.

                   BE IT FURTHER RESOLVED, that any and all acts taken and any and all certificates,
           instruments, agreements or other documents executed on behalf of the Partnership by the
           Designated Officer prior to the adoption of the foregoing resolutions with regard to any of the
           transactions, actions, certificates, instruments, agreements or other documents authorized by the
           foregoing resolutions be, and they hereby are, ratified, confirmed adopted and approved.

                   The undersigned being the Partners of the Partnership, and duly authorized to act on
           behalf of the Partnership pursuant to its Limited Partnership Agreement and applicable law.

                 These Resolutions may be executed in one or more counterparts, each of which shall be
           deemed an original, but all of which together shall constitute one and the same instrument.

                   IN WITNESS WHEREOF, the Partners have caused these Resolutions to be executed,
           effective as of the date first written above.




           40652\14251031.1
Filed 08/11/21                Case 21-11970                             Doc 1




                                 HIGH PLAINS MESA HOLDINGS, LP


                                    HIGH PLAINS MESA MANAGEMENT, LLC,
                                    Its General Partner

                                       By: _/s Terry E. Hansen
                                       Name: Terry E. Hansen
                                       Title: Manager


                                       By: _/s Justin G. Child
                                       Name: Justin G. Child
                                       Title: Manager


                                    By: _/s Terry E. Hansen
                                    Name: Terry E. Hansen
                                    Title: Limited Partner

                                    By: /s Thomas M. Maney
                                    Name: Thomas M. Maney
                                    Title: Limited Partner

                                    By: _/s Justin G. Child
                                    Name: Justin G. Child
                                    Title: Limited Partner




           40652\14251031.1
